   Case 3:16-cv-00366-BAJ-RLB           Document 27-1       10/07/19 Page 1 of 16




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA



DANIEL JOSEPH BLANK,                         CIVIL ACTION No. 3:16-cv-00366
                Petitioner

       v.                                    JUDGE BRIAN A. JACKSON
                                             MAGISTRATE RICHARD BOURGEOIS

DARREL VANNOY, Warden,
         Louisiana State Penitentiary,
         Angola, Louisiana,
                Respondent


                     MEMORANDUM IN SUPPORT OF
             MOTION TO CONDUCT HABEAS RULE 6 DISCOVERY

       COMES NOW Petitioner DANIEL BLANK, through counsel, who files this

Memorandum in support of his motion to conduct discovery in this habeas case. In support

thereof, Mr. Blank states as follows:

       Over the last 20 years since he was arrested and charged with multiple murders,

Mr. Blank has consistently maintained his innocence. As set forth below, there is

substantial reason to believe that the Federal Bureau of Investigation (FBI) possesses the

DNA profiles of the true perpetrators in the murders of which Mr. Blank was accused, but

Mr. Blank has never been given that exculpatory information, and trial counsel did not

affirmatively seek this information. To the extent that state post-conviction counsel

pursued this information from the FBI through Freedom of Information Act (FOIA)

requests, they failed to specifically request the DNA profiles and raw data. In habeas,

specific requests for this information to both the FBI and the District Attorney’s Office



                                            1
      Case 3:16-cv-00366-BAJ-RLB           Document 27-1       10/07/19 Page 2 of 16




have been made to no avail, so Mr. Blank now asks that this Court permit him to conduct

discovery under Habeas Rule 6.

          Mr. Blank by this motion specifically requests that this Court issue a subpoena

duces tecum to the FBI for (1) the DNA profile, and the raw data underlying said profile,

generated from male DNA found in a mixture of DNA on the murder weapon in the murder

of Victor Rossi, DNA which did not match Mr. Rossi or Mr. Blank;1 (2) the male DNA

profile, and the raw data underlying said profile, generated from a mixture of DNA found

under the fingernails of Salvador “Sam” Arcuri, DNA which did not match Mr. Arcuri

or Mr. Blank;2 and (3) the raw data underlying the male and female DNA profiles

generated from DNA found on cigarette butts located at the scene of the Joyce and Leonce

Millet attempted murders, which did not match either of the Millets or Mr. Blank.3

                                      BACKGROUND

          On September 2, 1999, Daniel Blank was convicted of first degree murder in the

death of Lillian Philippe and sentenced to death. At Mr. Blank’s capital trial, the

prosecution presented evidence of five other unadjudicated murders (decedents Victor

Rossi, Barbara Bourgeois, Salvador and Louella Arcuri, Joan Brock) and two attempted

murders (Joyce and Leonce Millet). In connection with the investigations of each of these

offenses, law enforcement agencies, including the Ascension Parish Sheriff’s Office, the

St. James Parish Sheriff’s Office, the St. John the Baptist Parish Sheriff’s Office, the

Gonzales Police Department, and the Louisiana State Police collected over 900 pieces of


1
    Identified as specimen Q5 in FBI Laboratory No. 980921048 S HE GX. See TR. 1785.
2
 Identified as specimen Q159.1 in FBI Laboratory No. 980921051 S HE GX and 70821030 S HE
GX See TR. 1744.
3
 Identified as specimens Q8-Q16 in FBI Laboratory No. 980921053 S HE GX and 70924019 S
HE GX. See TR. 1704-1705.

                                               2
    Case 3:16-cv-00366-BAJ-RLB               Document 27-1         10/07/19 Page 3 of 16




evidence. Much of that evidence was submitted to other agencies, including the Louisiana

State Police Crime Lab, the Acadiana Crime Lab, and the Federal Bureau of Investigations,

for DNA and fingerprint testing and analysis. The FBI obtained profiles from DNA found

on the physical evidence, but none of the extracted DNA matched Mr. Blank. Likewise,

well over 300 fingerprints were recovered from the crime scenes and many were tested by

the Louisiana State Police Crime Lab, but none of them matched Mr. Blank.4 Because none

of the DNA or fingerprints left at any of the six crime scenes was matched to Mr. Blank,

the prosecution’s case and the jury’s verdict were based entirely on Mr. Blank’s confession

to the crimes during the course of a high-pressure 12-hour interrogation.5

        On May 3, 2017, following the conclusion of state post-conviction proceedings,

Mr. Blank filed a Petition for Habeas Corpus Relief pursuant to 28 U.S.C. § 2254 in which

he raised substantial allegations of violations of his constitutional rights at his state criminal

trial. In addition, he presented abundant evidence establishing that a number of other

individuals were viable suspects in the murders of which Mr. Blank was accused, but their

DNA profiles were never compared to the DNA at the crime scenes. Doc. 12 at 416-30.

Before filing that petition, habeas counsel sought to conduct independent testing of a

number of pieces of evidence, including the alleged murder weapons used in the offenses,

based in large measure on information connecting other individuals to the crimes. As is the

practice in cases like this, undersigned counsel initially sought the consent and assistance



4
  The instant motion and memo addresses only the undisclosed exculpatory DNA profiles and raw
data. Counsel is simultaneously filing a motion seeking the transfer of the three pieces of evidence
identified in the instant pleading to his DNA expert as well as a motion seeking the transfer of the
fingerprint evidence to his print expert.
5
  A detailed explanation of the circumstances surrounding Mr. Blank’s false confession can be
found in his habeas petition, filed with this court. Doc. 12.

                                                 3
    Case 3:16-cv-00366-BAJ-RLB               Document 27-1         10/07/19 Page 4 of 16




of the Assistant District Attorney to secure the transfer of a limited number of key pieces

of evidence to an independent laboratory for testing. See Doc. 15-4 at 31. In response to

counsel’s request, however, Assistant District Attorney Charles Long wrote that he would

“not consent to any forensic testing of any evidence in this matter.” Doc. 15-4 at 35.

Accordingly, as one of his requests for relief from this Court, Mr. Blank requested the

opportunity to conduct independent forensic testing of evidence that could exonerate him

once and for all. Doc. 12 at 416-30.6

        In addition, while conducting a thorough review of Mr. Blank’s case, habeas

counsel discovered that the record establishes that the FBI already possesses specific DNA

profiles and raw data taken from significant pieces of evidence that do not match Mr. Blank

but that can be used to compare to other potential suspects. Accordingly, Mr. Blank by

this motion requests that this Court allow him access to the profiles and raw data generated

by the FBI from these items in order to assess whether they are suitable for comparison

with each other or with other known profiles without additional testing. Again, neither trial

counsel nor state post-conviction counsel specifically requested this information. Not only

would independent DNA testing aid in ascertaining the identity of the real perpetrator(s) in

these murders, but access to the DNA profiles and raw data generated by the FBI would

aid in an expert assessment of the evidence, as it may have degraded over time. Mr. Blank

makes this request pursuant to Rule 6 of the Rules Governing Section 2254 Cases.




6
  As noted in Mr. Blank’s petition and in his motion to transfer evidence for testing, neither trial
counsel nor state post-conviction counsel performed this critical testing, and Mr. Blank is
simultaneously seeking to present this evidence pursuant to Martinez v. Ryan, 566 U.S. 1 (2012),
and Schlup v. Delo, 513 U.S. 298 (1995). Doc. 12 at 246-47.

                                                 4
   Case 3:16-cv-00366-BAJ-RLB             Document 27-1        10/07/19 Page 5 of 16




                                      LEGAL STANDARD

        Rule 6 of the Rules Governing Section 2254 Cases provides that “[a] judge may,

for good cause, authorize a party to conduct discovery under the Federal Rules of Civil

Procedure.” This “good cause” standard “is meant to be consistent with Harris v. Nelson,

394 US 286 (1969),” which held that courts must “provide necessary facilities and

procedures for adequate inquiry” via discovery “where specific allegations before the

court show reason to believe that the petitioner may, if the facts are fully developed, be

able to demonstrate that he is entitled to relief.” Bracy v. Gramley, 520 U.S. 899, 909

(1997) (internal quotation marks and ellipses omitted). As set forth below, Mr. Blank is

entitled to discovery of this information because there is more than “reason to believe that

the petitioner may, if the facts are fully developed, be able to demonstrate that he is

entitled to relief.”

        Should the facts, when fully developed, reveal the true identity of the perpetrator in

any one of the crimes of which Mr. Blank has been accused, thereby establishing that Mr.

Blank is actually innocent, then Mr. Blank will most assuredly be entitled to relief. Having

established his innocence, Mr. Blank would possess a meritorious claim of ineffective

assistance of counsel for failing to seek this exculpatory evidence and have it assessed by

an independent DNA expert. Moreover, any procedural default by state post-conviction

counsel in failing to pursue and analyze this evidence should be excused pursuant to

Martinez v. Ryan, 566 U.S. 1 (2012), in which the United States Supreme Court held that

a habeas court may review a claim of ineffective assistance of counsel despite a default of

the claim by post-conviction counsel where post-conviction counsel was ineffective. In

addition, where new evidence demonstrates actual innocence, especially in a capital case,



                                              5
   Case 3:16-cv-00366-BAJ-RLB             Document 27-1        10/07/19 Page 6 of 16




any procedural default should be excused. See Schlup v. Delo, 513 U.S. 298 (1995) (“The

quintessential miscarriage of justice is the execution of a person who is entirely innocent.”).


                                       ARGUMENT

      Forensic Evidence Testing by the FBI Laboratory Excluded Daniel Blank
               And Connected An Unknown Male to the Crime Scenes

       Of the voluminous amount of forensic evidence collected, testing results indicated

that not a single piece of DNA, hair, or textile evidence connected Mr. Blank to any of the

crime scenes. Because they were so consistent and so far-reaching, the results of that testing

are worth repeating here:

       Lillian Philippe Crime Scene

       None of the forensic evidence from the Philippe crime scene tested by the FBI

matched Daniel Blank. DNA testing done on blood samples from Lillian Philippe’s

clothing found at the crime scene revealed no DNA other than Ms. Philippe’s. TR. 1714,

1715. Of the hair samples taken from Ms. Philippe’s clothing at the crime scene, all but

one of the samples were consistent with Philippe’s own hair. TR. 1716. The other hair was

a “brown Caucasian head hair” that the FBI Laboratory found to be “microscopically

dissimilar” to Mr. Blank’s head hair. TR. 1706.

       Victor Rossi Crime Scene

       The FBI Laboratory tested multiple items from the Rossi crime scene, including

the murder weapon, a baseball bat. TR. 1771, 1784. The blood on the baseball bat

indicated the presence of DNA from more than one male individual. TR. 1785.

Although unable to obtain conclusive matching results because of the DNA mixture, Rossi

could not be excluded as a “potential major contributor” to the DNA mixture. TR. 1785.



                                              6
   Case 3:16-cv-00366-BAJ-RLB            Document 27-1       10/07/19 Page 7 of 16




Mr. Blank, however, was excluded as the other potential contributor to the DNA

mixture found on the murder weapon. TR. 1785. See Exhibit 1. Nor was Mr. Blank’s

DNA found on any of the other items tested. The FBI also identified blood from a towel,

pillowcase, shirt, and knife collected from the Rossi crime scene. TR. 1771, 1784. Testing

revealed that the DNA from the towel and the pillowcase possibly originated from a

common source, and that the DNA on the towel was consistent with Rossi. TR. 1784. DNA

extracted from a serology sample from the knife was also consistent with Rossi. TR. 1785.

Finally, testing confirmed that no head hairs microscopically similar to Mr. Blank’s head

hairs were found on either Rossi’s towel or Rossi’s shirt. TR. 1783.

       Salvador and Louella Arcuri Crime Scene

       The FBI Laboratory received 196 serology, hair, fiber, and fingerprint specimens

collected from the Arcuri crime scene for forensic testing. TR. 1689, 1690. None of the

items tested matched Mr. Blank. TR. 1746, TR. 1693. Significantly, however, the lab

determined that the DNA sample taken from under Mr. Arcuri’s fingernails

contained DNA from more than one individual. TR. 1693. Results indicated that the

DNA was of male origin, that Mr. Arcuri was included as a potential major contributor,

that Mrs. Arcuri could not be excluded as a potential secondary contributor, and, most

importantly, that Mr. Blank was excluded as a potential contributor to the mixture of

DNA. TR. 1693. See Exhibit 2.

       Leonce and Joyce Millet Crime Scene

       Crime scene investigators at the Millet residence collected 21 specimens that were

sent to the FBI Laboratory for testing, including a pillow and pillowcase, hair, two stones,

nine cigarette butts, and five matches. TR. 1701. Mr. Blank’s DNA was not matched to



                                             7
   Case 3:16-cv-00366-BAJ-RLB            Document 27-1       10/07/19 Page 8 of 16




any of the specimens from the Millet crime scene. TR. 1704. The FBI Laboratory

identified blood on two stones and a pillowcase, the DNA from which matched Leonce

Millet. TR. 1703-04. Crucially, however, DNA testing revealed male DNA on five of the

cigarette butts and female DNA on three of the cigarette butts tested. The Millets and Mr.

Blank were all excluded as contributors of the DNA found on the cigarette butts. TR.

1704. See Exhibit 3.

       Joan Brock Crime Scene

       Crime scene investigators collected 77 specimens from the Brock crime scene

which were sent to the FBI Laboratory for testing. TR. 1696, 1697. The specimens

included fingernail scrapings, fingernail clippings, serology evidence, gloves, debris, hair

and fiber samples, and Ms. Brock’s shorts and shirt. TR. 1696, 1697. From the 77

specimens, DNA profile results were reported for seven of the specimens, none of which

matched Mr. Blank. TR. 1749.

       Of 55 Brock crime scene specimens examined for head hair, there were no hairs on

or in the specimens which microscopically matched Mr. Blank. TR. 1751. The crime lab

also discovered textile fibers of various types and colors in seventeen different specimens

from the crime scene, including in the fingernail scrapings, on gloves, and on the victim’s

clothing. TR. 1751. These were tested against carpet fibers taken from Mr. Blank’s home

and automobile and the FBI Laboratory concluded that none of those fiber samples was

“microscopically like” those discovered at the crime scene. TR. 1751. The FBI Laboratory

also determined that “no apparent textile fiber transfers were detected between [the Brock

crime scene specimens] and the items from the suspect [fiber samples from Mr. Blank’s

clothing and automobile].” TR. 1751.



                                             8
   Case 3:16-cv-00366-BAJ-RLB            Document 27-1        10/07/19 Page 9 of 16




       Barbara Bourgeois Crime Scene

       Crime scene investigators sent 14 items collected from the Bourgeois crime scene

to the FBI Laboratory for testing. TR. 1736. None of the tested items matched Daniel

Blank. TR. 1738-1739. Of the head hair samples taken from the debris on the window sill

in the utility room (the alleged point of entry) and from vacuuming at the crime scene, none

were microscopically similar to that of Mr. Blank. TR. 1688.

                                            ***

       As demonstrated by this description of the FBI’s forensic testing and analysis in

this case, extensive efforts to connect Mr. Blank’s DNA, hair, and fibers to evidence

collected at the six crime scenes failed to provide any substantiation for Mr. Blank’s

purported confession. That testing did, however, result in the generation of several

unknown DNA profiles on significant pieces of evidence, including the baseball bat used

to murder Victor Rossi, fingernail scrapings taken from Salvador Arcuri, and cigarette butts

left at the Millet crime scene. Mr. Blank now seeks this Court’s assistance in providing

access to that information so that Mr. Blank may provide it to an independent DNA

laboratory for evaluation, consultation, and consideration for comparison to the profiles of

other known suspects, entry of eligible profiles into the Combined DNA Index System

(CODIS) database, or submission to another suitable DNA profile repository in order to

establish Mr. Blank’s innocence in the murders of which he has been accused. The record

makes clear that the FBI possesses this information, as each of the FBI lab reports indicates

that the “results will be maintained by the FBI Laboratory for future comparisons if

requested by the submitting agency.” TR. 1699, 1705, 1715, 1738, 1745, 1785. Mr.

Blank wishes to perform such a comparison.



                                             9
     Case 3:16-cv-00366-BAJ-RLB         Document 27-1        10/07/19 Page 10 of 16




          None of Mr. Blank’s Efforts to Obtain Complete Information About
                  The FBI’s Forensic Testing Have Been Successful

         Mr. Blank has sought information about the FBI’s exculpatory testing for the past

16 years since his case became final. On February 23, 2003, Mr. Blank pro se sent a

Freedom of Information Act (FOIA) request to the FBI requesting its file on him and his

prosecution.7 That request garnered approximately 312 pages in response, but it did not

include the exculpatory DNA profiles and raw data generated by the FBI from forensic

testing described in this motion. In state post-conviction, counsel for Mr. Blank again made

multiple FOIA requests to the FBI, requesting information on Mr. Blank as well as each of

the individual crimes of which Mr. Blank had been accused. In response to post-conviction

counsel’s December 17, 2010, request for information on Mr. Blank,8 the FBI released

approximately 459 pages of materials, but it withheld others. Accordingly, post-conviction

counsel filed an appeal and was given approximately 24 more pages of records. Post-

conviction counsel’s November 11, 2011, requests regarding each of the separate case

investigations resulted in approximately 654 pages of documents.9 Still, none of these

responses included the exculpatory profiles or raw data generated from the FBI’s forensic

testing in the investigations of the multiple murders, and it was not specifically requested

by post-conviction counsel.

         In addition, in November 2012, state post-conviction counsel filed a writ of

mandamus in state court to compel Assistant District Attorney Chuck Long to produce the


7
    FOIPA #0958146-001.
8
    FOIPA #115616-000.
9
  Salvador Arcuri (FBI FOIPA Request #1177362), Louella Arcuri (FBI FOIPA Request #
1177361), Joan Brock (FBI FOIPA Request #1177359), Victor Rossi (FBI FOIPA Request
#1177363), Barbara Bourgeois (FBI FOIPA Request #1177353), Lillian Philippe (FBI FOIPA
Request #1177360).

                                            10
     Case 3:16-cv-00366-BAJ-RLB            Document 27-1         10/07/19 Page 11 of 16




entire, unredacted FBI file. The writ was granted, and Long produced a copy of the FBI

file in July 2015, but the file still did not contain the exculpatory DNA profiles and raw

data sought by Mr. Blank, and post-conviction counsel did not specifically request this

information.10

         Most recently, in 2018, following the filing of Mr. Blank’s habeas petition, a FOIA

request was submitted to the FBI seeking information solely about the murder of Victor

Rossi.11 This particular FOIA request was submitted by Victor Rossi’s children, Emily and

Melanie Rossi, who have been working in conjunction with Mr. Blank’s habeas attorneys

to identify their father’s real killer. As set forth in Mr. Blank’s habeas petition, at the time

their father was killed, Emily and Melanie Rossi were immediately alerted that their father

had likely been killed by a man named Millard Terry, but they were unable to obtain the

cooperation and assistance of the Ascension Parish Sheriff’s Office in investigating Terry

as well as their father’s purported girlfriend at the time, Judy Recile. Judy Recile’s son

was married to Ascension Parish Sheriff Jeff Wiley’s daughter. The FBI and Louisiana

State Police Task Force took over a substantial portion of the Rossi investigation because

of allegations that Sheriff Wiley had a conflict of interest in the case and was concealing


10
   The file produced by the State in response to the post-conviction court’s writ of mandamus was
substantially illegible due to poor copying. As a result, post-conviction counsel contacted FBI
Special Agent Kyle Hanrahan at the New Orleans FBI office directly in pursuit of a legible file. At
an October 26, 2015 meeting between post-conviction counsel and SA Hanrahan, SA Hanrahan
stated that ADA Long opposed the FBI providing the entire, unredacted file to post-conviction
counsel in compliance with the writ of mandamus granted by the state post-conviction court. On
October 29, 2015, SA Hanrahan left a message for post-conviction counsel stating that he was
“disturbed” that the copy of the FBI file provided by ADA Long was poor to the point of being
illegible, because the copy he gave to ADA Long was in normal readable condition. SA Hanrahan
also indicated that ADA Long had only requested a copy of the New Orleans field office file and
had not requested a copy of the Texas field offices or FBI headquarters file. Ultimately, neither
ADA Long nor the FBI provided post-conviction counsel with an unredacted copy of the complete
FBI files on this case.
11
     FOIPA #1396261-000.

                                                11
     Case 3:16-cv-00366-BAJ-RLB              Document 27-1         10/07/19 Page 12 of 16




his knowledge that someone other than Mr. Blank was responsible for the murder.12 Doc.

13-1 at 215. In response to their recent FOIA request, the Rossi family received a response

of approximately 676 pages from the FBI that did not include the DNA profile obtained

from the bat that killed their father despite specifically requesting it. Significantly, the

response received by the Rossis was considerably longer than the response received by Mr.

Blank or his post-conviction counsel, indicating that the FBI had not disclosed the entire

file in response to Mr. Blank’s prior requests.

        The Rossi family, through their attorney Jim Boren, also recently requested access

to the forensic evidence for testing and/or the raw data profile from the District Attorney’s

Office and was also denied.

                      Good Cause Exists to Order the FBI to Disclose
                       the DNA Profiles and Raw Data In This Case

        Mr. Blank has repeatedly sought access to the exculpatory evidence and/or results

for 20 years in order to prove his innocence, and, having been unable to obtain access to

this information by other means, he now seeks this Court’s assistance in obtaining this

critical exculpatory information. Despite the obvious relevance and materiality of the

information that Mr. Blank has reason to believe exists in the FBI’s file, the FBI has failed



12
  In fact, the Rossi family was so suspicious of local law enforcement’s handling of their father’s
case that they hired their own investigator and began recording the interviews they had with the
Sheriff’s Office and the District Attorney’s Office. In those recently-obtained recordings, the Rossi
family members were told by law enforcement officials that Millard Terry’s prints probably were
on the bat that killed their father:
        Because Miller Terry worked for him, would have been there several times, and
        could have had prints all over the bat. That’s how hard this case is. That’s still not
        enough. And you’re right, the system protects the guilty more than it protects the
        innocent. And that’s something us as police officers gotta fight everyday, and get
        humiliated and frustrated with it—

6/5/1997 Recording of Rossi Meeting with the Ascension Parish Sheriff’s Office.

                                                 12
     Case 3:16-cv-00366-BAJ-RLB             Document 27-1         10/07/19 Page 13 of 16




to produce it in response to numerous FOIA requests, and the District Attorney’s Office

has been unwilling to cooperate with Mr. Blank or Victor Rossi’s family. As such, Mr.

Blank’s only remaining remedy lies in a subpoena issued by this Court under Federal Rule

of Civil Procedure 45(a)(1)(D) commanding the FBI to produce the undisclosed DNA

profiles and raw data in its files. Rule 6 of the Rules Governing Section 2254 Cases

explicitly countenances use of the Federal Rules of Civil Procedure for discovery in a

habeas proceeding, and the above demonstrates that Mr. Blank has shown the “good cause”

necessary to invoke Rule 6’s provisions.

        That the subpoena will be directed to the FBI does not, at least at this juncture,

implicate any special standards or procedures.13 “In federal court, the federal government

has waived its sovereign immunity, see 5 U.S.C. § 702, and neither the Federal

Housekeeping Statute nor the Touhy decision authorizes a federal agency to withhold

documents from a federal court.” Alexander v. FBI, 186 F.R.D. 66, 70 (D.D.C. 1998).

Indeed, Louisiana habeas courts have ordered the FBI to produce documents as part of

discovery in a habeas proceeding in other cases. In United States v. Palazzo, No. 05-266,

2012 WL 3546922 (E.D. La. Aug. 16, 2012), for instance, Judge Lemmon ordered the FBI


13
   Should the Court permit the issuance of the requested subpoena, counsel for Mr. Blank will
have to follow special procedures to execute the subpoena. See generally United States ex rel.
Touhy v. Ragen, 340 U.S. 462 (1951). Those special procedures will provide the FBI with an
opportunity in an administrative proceeding to make any case it may have for withholding parts
of the file. Significantly, Fifth Circuit precedent holds that any law enforcement privilege the FBI
might assert “lapses either at the close of an investigation”— which in this case occurred over
two decades ago—“or at a reasonable time thereafter”—which has surely long since run. In re
United States Dep’t of Homeland Sec., 459 F.3d 565, 571 (5th Cir. 2006).
         If, but only if, the FBI continues to withhold material and prevails in the administrative
proceeding would Mr. Blank return to this Court to seek a motion to compel. The special standards
applicable to a motion to compel production from an Executive Branch agency asserting privilege
can be more fully fleshed out in any future proceeding that might be necessary. Mr. Blank notes
at this point only that he would have strong arguments in favor of releasing considerably more
of his file than the FBI has been willing to until now.

                                                13
     Case 3:16-cv-00366-BAJ-RLB              Document 27-1          10/07/19 Page 14 of 16




to produce its file for an in camera inspection as part of the discovery she permitted in a

habeas proceeding under 28 U.S.C. § 2255.14 Likewise, in the 2254 case of Ortiz v. Cain,

No. 12-2310, Judge Triche Milazzo ordered the FBI to produce its file for an in camera

review for Brady materials. In the present case, because Mr. Blank is seeking a narrow set

of scientific data from the FBI and not making a blanket request for its entire file, and

because the profiles and raw data have already been determined to be exculpatory as Mr.

Blank was excluded as the source of the DNA, an in camera review by this Court should

not even be necessary.

                                              CONCLUSION

        Mr. Blank has shown with specific allegations that there is ample reason to believe

that he may, if the facts are fully developed, be able to demonstrate that he is entitled to

relief. The FBI is in possession of significant exculpatory information, i.e., DNA profiles

that do not match Mr. Blank, and trial counsel never sought this information and provided

it to an independent DNA expert even though doing so could have finally established Mr.

Blank’s innocence. This Court should exercise its power under Rule 6 of the Rules

Governing Section 2254 Cases and Rule 45 of the Federal Rules of Civil Procedure to

remedy this injustice in a death case.

        FOR THE FOREGOING REASONS, Mr. Blank respectfully requests that this

Court grant his request to conduct discovery pursuant to Habeas Rule 6 and issue a



14
  “Because Rule 6 of the Rules Governing § 2254 Cases is nearly identical to Rule 6 of the Rules
Governing § 2255 Cases, and both use the same ‘good cause’ standard, courts have looked to cases
interpreting the former when applying the latter.” United States v. Fields, 761 F.3d 443, 478 n.18
(5th Cir. 2014). The only difference is that, because the United States is already a party to a Section
2255 proceeding, there is no need to go through the formalities of a subpoena and the Touhy
process, which applies only when the United States is not already a party. Louisiana v. Sparks, 978
F.2d 226, 234 (5th Cir. 1992); Alexander, 186 F.R.D. at 70.

                                                  14
  Case 3:16-cv-00366-BAJ-RLB           Document 27-1       10/07/19 Page 15 of 16




subpoena to the FBI for the profiles and raw data generated in connection with the instant

prosecution.


                                            Respectfully submitted,


                                            /s/ Letty S. Di Giulio
                                            ____________________________
                                            Letty S. Di Giulio, Bar No. 29836
                                            K&B Plaza
                                            1055 St. Charles Avenue, Suite 208
                                            New Orleans, LA 70118
                                            (504) 572-0194
                                            letty@lettydigiulio.com

                                            /s/ Rebecca L. Hudsmith
                                            _____________________________
                                            Rebecca L. Hudsmith, Bar No. 7052
                                            FEDERAL PUBLIC DEFENDER
                                            102 Versailles Blvd., Suite 816
                                            Lafayette, LA 70501
                                            (337) 262-6336
                                            Rebecca_Hudsmith@fd.org

                                            /s/ Lisa A. Bakale-Wise
                                            ____________________________
                                            Lisa A. Bakale-Wise, Bar No. 34239
                                            Attorney at Law
                                            P.O. Box 494
                                            Hillsborough, NC 27278
                                            (919) 391-4421
                                            bakalewise.law@gmail.com




                                           15
  Case 3:16-cv-00366-BAJ-RLB            Document 27-1        10/07/19 Page 16 of 16




                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Charles S. Long, Assistant

District Attorney, 23rd Judicial District Court, P.O. Drawer 750, 316 Chetimatches St.,

Donaldsonville, Louisiana, 70346, by U.S. mail with sufficient first class postage attached,

on this 7th day of October, 2019.

                                              /s/ Letty S. Di Giulio
                                              ____________________________
                                              Letty S. Di Giulio, Bar No. 29836




                                            16
